ORICINAL                                                05/12/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0261


                                       OP 20-0261
                                                                        FILED
 CORY GOODMAN,
                                                                        MAY 1 2 2020
                                                                      Bowen Greenwood
              Petitioner,                                           Clerk of Supreme Coun
                                                                       State of Montana.


       v.
                                                                    ORDER
 MONTANA TWENTY-FIRST JUDICIAL
 DISTRICT COURT,RAVALLI COUNTY,
 and the HON.JENNIFER B. LINT,
 DISTRICT JUDGE,

              Respondent.


      Petitioner Cory Goodman, via counsel, has asked us to exercise supervisory control
over the Twenty-First Judicial District Court, Ravalli County, in that court's Cause No.
DC-19-140. Specifically, Goodman aslcs us to reverse the District Court's May 1, 2020
Order Denying Motion to Continue Trial. Goodman alleges supervisory control is
necessary in this case because his Constitutional rights are at stake and the District Court
is causing a gross injustice by forcing him to proceed to trial unprepared.
       Having reviewed the Petition          and the challenged       Order, this Court
deems it appropriate to obtain a summary response. With trial currently set for June 5,
2020, we find it necessary to do so on an expedited schedule. Therefore, in accordance
with M.R. App. P. 14(7),
      IT IS ORDERED that the Twenty-First Judicial District Court and the State of
Montana, or both, are granted until Monday, May 18, 2020, to prepare, file, and serve a
response(s) to the petition for writ ofsupervisory control.
       The Clerk is directed to provide copies of this Order to the Hon. Jennifer B. Lint,
Twenty-First Judicial District, and to all counsel of record in the Twenty-First Judicial
District Court's Cause No.DC-19-140.
Dated this l2th day of May,2020.
                                       For the Court,


                                       By
                                                        Justice




                                   2